Citation Nr: 0515563	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
closed head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1974 to 
September 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) addressed the claim for 
service connection for a back disorder on a de novo basis, 
the record reflects a previous final denial of this claim in 
December 1981.  Therefore, the Board finds that it is 
required to address this claim on a new and material basis 
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board further notes that such action could not be 
considered prejudicial to the veteran, as the RO afforded the 
veteran with greater evidentiary review than that to which he 
may have been entitled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  There is no diagnosis of PTSD that has been related to 
active service.

2.  There is no evidence of a current disability that has 
been related to the veteran's closed head injury during 
service.

3.  A claim for service connection for a back disorder was 
denied by a December 1981 rating decision which was not 
appealed.

4.  The evidence submitted since the rating decision of 
December 1981 pertinent to the claim for service connection 
for a back disorder is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

2.  Residuals of closed head injury were not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The rating decision of December 1981, which denied a 
claim for service connection for a back disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1981).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have already 
been developed within the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the need to provide medical evidence relating 
current relevant disability to his period of active service.  

First, even though the RO originally adjudicated this matter 
in February 2000 on the invalidated standard of whether the 
veteran had submitted a well-grounded claim, the RO still 
correctly noted that there was no evidence of a closed head 
or back injury showing chronic disability that was subject to 
service connection, and there was no evidence of a confirmed 
diagnosis of PTSD.

In addition, March 2002 correspondence from the RO to the 
veteran advised the veteran of the evidence necessary to 
substantiate his claims, including evidence of current 
disability, and the respective obligations of the veteran and 
the Department of Veterans Affairs (VA) in obtaining evidence 
in support of the veteran's claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The June 2002 rating decision and December 2002 statement of 
the case continued to deny the claims on the basis that the 
veteran had not provided any additional evidence 
demonstrating that he had a current back disorder, residuals 
of closed head injury, or a diagnosis of PTSD that had been 
related to active service.

Thereafter, an April 2004 supplemental statement of the case 
advised the veteran that additional evidence (including 
treatment records for the period of September 1977 to March 
2003), still did not demonstrate that a back injury had been 
incurred during active service, a current diagnosis of PTSD 
that could be attributed to the veteran's assault during 
service, or the existence of any residuals of the veteran's 
in-service closed head injury.  Similarly, a July 2004 
supplemental statement of the case notified the veteran that 
additional service medical records did not show that a back 
injury had been incurred in service, or establish a current 
diagnosis of PTSD or residuals of the veteran's in-service 
closed head injury.  

Although the March 2002 VCAA notice letter clearly came after 
the rating action that originally denied the veteran's 
November 1999 claims, and did not specifically request that 
appellant provide any evidence in the veteran's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a back disorder.  Because the 
application to reopen the claim was submitted prior to August 
29, 2001, in the absence of a finding that new and material 
evidence has been submitted, the Board finds that VA does not 
have a duty to assist him in obtaining evidence in support of 
this claim.  38 C.F.R. § 3.159(c) (2004).  

There is also no indication that there are any outstanding 
pertinent medical records or reports that have not been 
obtained or that are not otherwise sufficiently addressed in 
documents and records already associated with the claims 
file.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Entitlement to Service Connection for PTSD and Residuals 
of Closed Head Injury

Turning first to the veteran's claims for service connection 
for PTSD and residuals of closed head injury, the Board 
observes that the RO has essentially conceded that the 
veteran sustained a head injury as a result of a personal 
assault during service, which could therefore serve as the 
basis for a medical examiner to link PTSD and/or a residual 
of closed head injury to that episode during service.

However, the Board further observes that the RO also noted 
that the record did not reveal a current diagnosis of PTSD or 
residual of closed head injury that could be linked to active 
service.  The Board's review of the evidence of record 
confirms that there is still no medical evidence 
demonstrating a current diagnosis of PTSD or residual of the 
veteran's in-service closed head injury.

The Board also notes that reasonable efforts were made by the 
RO to furnish the veteran with examinations to ascertain 
whether the veteran currently suffered from PTSD and/or 
residuals of his in-service closed head injury, but that 
these efforts were unsuccessful due to the veteran's 
"disenrolled status" at one VA facility and overall 
difficulties encountered by the RO in communicating with the 
veteran.  Consequently, the Board finds that it is required 
to adjudicate the claims based on the current evidence of 
record.  38 C.F.R. § 3.655 (2004).

In this regard, a critical element in establishing service 
connection for any disability is the existence of current 
disability, and as was noted previously, the medical and 
other evidence is clearly negative for any current findings 
or diagnoses of PTSD or residuals of the veteran's in-service 
closed head injury.  Accordingly, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for PTSD and residuals of closed head 
injury.


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Back Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (November 1999), the law in effect 
when the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated for the denial in the December 
1981 rating decision, new and material evidence would consist 
of evidence of a current diagnosis of a back disorder and/or 
evidence linking such disability to active service.

In this regard, additional evidence received since the 
December 1981 rating action includes additional service 
medical and personnel records, personal hearing testimony 
from May 2003, and numerous private and VA treatment records 
dated from September 1977.

However, the Board has reviewed the evidence received since 
the December 1981 rating decision, and cannot conclude that 
such evidence constitutes new and material evidence to reopen 
the claim.  More specifically, while this evidence does 
reflect periodic complaints of back pain over the years, the 
evidence does not reflect a diagnosis of a back disorder or 
findings of current back disability associated with the 
veteran's complaints.

The critical question for the purpose of reopening the claim 
for service connection for a back disorder was and remains 
whether medical evidence has been submitted that reflects the 
existence of a current back disorder that is related to 
service, not simply periodic complaints of back pain, and the 
evidence received since the December 1981 rating decision 
still does not adequately address this fundamental question 
as to this claim.  Therefore, the Board has not alternative 
but to conclude that the additional evidence and material 
received in this case as to this claim is not probative of 
this essential issue and thus is not material.  It is also 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for residuals of closed head 
injury is denied.

New and material evidence not having been submitted, the 
veteran's claim for service connection for a back disorder is 
denied.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


